Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S.P. 7,091,236) in view of Dillaha (U.S. 2008/0260823) (both references provided on IDS dated 2/18/2021).
	Roberts teaches a method of increasing the oral bioavailability of glycopyrrolate to a patient receiving glycopyrrolate therapy comprising administering to the patient a pharmaceutical tablet comprising about 1 mg to about 10 mg of glycopyrrolate under fasted conditions, wherein the administration results in an increase of the maximum plasma concentration (Cmax) and the extent of absorption of glycopyrrolate at t=24 hours (AUC0-24hrs) as compared to the administration of glycopyrrolate under fed conditions (col.2, lines 20-29 and Claim 1). The tablet may include emulsifying agents (col
	Roberts does not explicitly teach that the tablet is orally disintegrating. 
	Dillaha teaches an orally disintegrating tablet comprising glycopyrrolate for treating sialorrhea (see entire document, particularly [0010] and Example 1). ODTs result are highly porous tablets having a high specific surface area [0021-0024]. ODT tablets can be made by lyophilization and demonstrate improved bioavailability and adsorption [0021].  The glycopyrrolate may be present at about 1-10mg, preferably 1-
	Dillaha does not explicitly teach administration to a fasted patient. 
	It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Roberts to formulate the tablet as and orally disintegrating tablet given the teachings of Dillaha. It is noted that the recited wherein clause recites a reference tablet without defining the reference tablet. The claimed “reference tablet” is interpreted under the broadest reasonable interpretation of MPEP 2111 to include any tablet having 0.5-2mg of glycopyrrolate administered to any patient under any conditions.
	A skilled artisan would have ha reasonable expectation of success in increasing the oral bioavailability of glycopyrrolate using an ODT based on the teaching of Dillaha that lyophilized ODTs provide improved bioavailability and the testing of Roberts that liquid suspensions of glycopyrrolate provide improve bioavailability. With regard to the latter, a skilled artisan would understand that ODTs dissolve in the oral cavity to form liquid suspensions in saliva. 
With regard to the claimed dose of glycopyrrolate, the claimed amount overlaps with or lies inside the amount taught by the prior art, so a prima facie case of obviousness is established. MPEP 2144.05(I). 
With regard to the recited pore diameter, ODTs have many pores of various sizes and the claim is met by a single pore in the range of 5 microns to 20 microns. Further, a skilled artisan would have been motivated to modify the pore size in order to provide the desired surface area and disintegration properties.
Conclusion/Correspondence
No claims are currently allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.